DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites, “further comprising a magnetic core disposed in the bobbin.”  The claim is a duplicate of claim 4. It appears that claim 8 should depend upon claim 6 instead of claim 1.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Claim 12 recites, “wherein the base comprise…” The claim should read, “wherein the base comprises…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2015/0042529 A1).
As to claim 1, Tanaka teaches a coil antenna (Fig. 1) comprising: 
a bobbin (20, Figs. 1);
a coil (22, Figs. 1) wound around the bobbin;
a base (30, Fig. 1) comprising an insulating material and coupled to or integrally formed with the bobbin (“a base 30 provided on one end side (right end side in FIG. 1) of the bobbin 20 and made of an insulating material,” [0062]),
a pair of metal terminals (40A, 40B, Fig. 1) extending from the base (30, Fig. 1); and 
a capacitor (50, Fig. 1) mounted to the pair of metal terminals (40A, 40B, Fig. 1) and electrically connected to the coil (“the metal terminal 40A is connected to one end of the winding (not shown),” [0065]),
wherein the pair of metal terminals (40A, 40B, Fig. 1) are held in a cantilevered configuration (i.e. terminals 40A and 40B are each connected to the base 30 on only one side of the terminals).
As to claim 2, Tanaka teaches the cantilevered configuration prevents the capacitor from separating from the pair of metal terminals when the bobbin is bent relative to the base (“the stress finally transmitted to the mounting parts 110A and 110B becomes weak, and the stress concentration on the solder connecting part is suppressed greatly. Therefore, in the antenna 
As to claim 3, Tanaka teaches the bobbin is coupled to the base as a separate component (“the base 30 may be a member separate from the bobbin 20,” [0103]).
As to claim 4, Tanaka teaches the coil antenna, further comprising a magnetic core (210, Fig. 6) disposed in the bobbin (“a bar-shaped magnetic core 210 disposed in the bobbin 20 of the antenna coil component 10,” [0108]).
As to claim 5, Tanaka teaches the base comprise an opening (32, Fig. 1) with the pair of metal terminals (40A, 40B, Fig. 1) disposed in the opening and extending towards the bobbin.
As to claim 6, Tanaka teaches a coil antenna comprising: 
a bobbin (520, Fig. 14);
a coil (522, Fig. 14) wound around the bobbin;
a base (524, Fig. 14) comprising an insulating material (“insulating material,” [0139]) and coupled to or integrally formed with the bobbin (end flange 524 between the bobbin 520 and the substrate 530 may be considered the base);
a mounting substrate (530, Fig. 14) having a plate shape with a pair of electrodes (610A, 610B, Fig. 14) disposed on a surface of the mounting substrate (530, Fig. 14); and
a capacitor (550, Fig. 14) mounted to the pair of electrodes and electrically connected to the coil (“one end of the winding (not shown) is connected to each of two winding connecting parts 612A, 612B (parts of the metal terminal 540C) provided so as to protrude to the outside of 
wherein the mounting substrate (530, Fig. 14) extends from the base (524, Fig. 14) and has at least one open edge that is not coupled to either the base or the bobbin (mounting substrate 530 has a free end on the left in Fig. 14).
As to claim 8, Tanaka teaches a magnetic core disposed in the bobbin (“a bar-shaped magnetic core 210 disposed in the bobbin 20 of the antenna coil component 10,” [0108]).
As to claim 9, Tanaka teaches the base (524, Fig. 14) is a separate component from the mounting substrate (530, Fig. 14) with the mounting substrate attached to the base (“the base 530 and the bobbin 520 may be joined to each other after the base 530 and the bobbin 520 are manufactured separately,” [0191] and also, “the base 30 may be a member separate from the bobbin 20. The base 30 may also be formed of 2 or more components or portions,” [0103]).
As to claim 10, Tanaka teaches the bobbin (520, Fig. 14) is a separate component from the mounting substrate (530, Fig. 14) with the mounting substrate attached to the bobbin (“the base 530 and the bobbin 520 may be joined to each other after the base 530 and the bobbin 520 are manufactured separately,” [0191]).
As to claim 11, Tanaka teaches the mounting substrate (530, Fig. 14) is held in a cantilevered configuration in a winding direction of the coil (i.e. the lengthwise direction of 510, Fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2015/0042529 A1).
As to claim 16, Tanaka teaches the mounting substrate (530, Fig. 14) extends from the base (524, Fig. 14) in a cantilevered configuration (i.e. only one side of 530 is connected) but does not teach that the cantilevered configuration prevents the capacitor (550, Fig. 14) from separating from the pair of electrodes when the bobbin is bent relative to the base.
However, Tanaka does teach the capacitor is prevented from separating from the pair of electrodes due to stress from expansion or contraction of the resin material of the base (“the stress finally transmitted to the mounting parts 110A and 110B becomes weak, and the stress concentration on the solder connecting part is suppressed greatly. Therefore, in the antenna coil component 10 according to the first embodiment, the solder connecting part can be prevented from being cracked more reliably compared to a related-art antennal coil component,” [0075] indicates that the cantilevered structure reduces the amount of stress on the solder regions, therefore preventing the capacitor from being separated from the terminals).  Therefore, it would have been obvious to one of ordinary skill in the art that the cantilevered configuration in the mounting substrate, along with the opening in the mounting substrate, prevents bending stress for separating the capacitor from the pair of electrodes because the configuration reduces the amount of bending stress transferred to the electrodes.
As to claim 17, Tanaka teaches a coil antenna comprising: 
a bobbin (520, Fig. 14);
a coil (522, Fig. 14) wound around the bobbin;

a mounting substrate (530, Fig. 14) having a plate shape with a pair of electrodes (610A, 610B, Fig. 14) disposed on a surface of the mounting substrate; and
a capacitor (550, Fig. 14) mounted to the pair of electrodes and electrically connected to the coil (“one end of the winding (not shown) is connected to each of two winding connecting parts 612A, 612B (parts of the metal terminal 540C) provided so as to protrude to the outside of a frame of the base 530, [0140] and Fig. 15 indicates the electrodes 610A, 610B connected to terminal 612A).
Tanaka does not explicitly teach wherein the mounting substrate is structurally configured relative to the base in a configuration that prevents the capacitor from separating from the pair of electrodes when the bobbin is bent relative to the base. 
Tanaka does teach the capacitor is prevented from separating from the pair of electrodes due to stress from expansion or contraction of the resin material of the base (“the stress finally transmitted to the mounting parts 110A and 110B becomes weak, and the stress concentration on the solder connecting part is suppressed greatly. Therefore, in the antenna coil component 10 according to the first embodiment, the solder connecting part can be prevented from being cracked more reliably compared to a related-art antennal coil component,” [0075] indicates that the cantilevered structure reduces the amount of stress on the solder regions, therefore preventing the capacitor from being separated from the terminals).  Therefore, it would have been obvious to one of ordinary skill in the art that the cantilevered configuration in the mounting substrate, along with the opening (532, Fig. 14) in the mounting substrate, prevents bending stress from 
As to claim 18, Tanaka teaches the mounting substrate (530, Fig. 14) is held in a cantilevered configuration in a winding direction of the coil (522, Fig. 14).

Allowable Subject Matter
Claims 7, 12-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding claim 7, Tanaka does not teach the base comprises an L-shaped slit disposed therein, such that the L-shape slit surrounds the at least one open edge of the mounting substrate. Furthermore, modifying the device of Tanaka to comprise an L-shaped slit disposed in the base such that the L-shape slit surrounds the at least one open edge of the mounting substrate does not appear to be obvious to one of ordinary skill in the art.
Regarding claim 12, Tanaka does not teach the base comprises an opening with the mounting substrate disposed in the opening and extending towards the bobbin. Furthermore, the modification does not appear to be obvious to one of ordinary skill in the art. Claim 13-14 depend upon claim 12, and therefore also contain allowable subject matter.
Regarding claim 14, Tanaka does not teach the mounting substrate is coupled to the base by a projection extending from a surface of the base, such that a space is formed between the capacitor and the base in a thickness direction of the coil antenna. Furthermore, the modification does not appear to be obvious to one of ordinary skill in the art.

Regarding claim 19, Tanaka does not teach the base comprise an opening with the mounting substrate disposed in the opening and extending towards the bobbin. Furthermore, the modification does not appear to be obvious to one of ordinary skill in the art. Claim 20 depends upon claim 19, and therefore also contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845